IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr221-KDB

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
(1) PRINCETON PATTERSON )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between

the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (orany combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, ITIS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuantto 21 U.S.C. §

853, 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

A forfeiture money judgment in the amount of $3,200 such amount constituting the
proceeds that Defendant personally obtained as a result of the offense/s to which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
money judgment via forfeiture of proceeds and/or substitute property as defined in
21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied;

One Universal Firearms Corp., Model M1 Carbine, .30 caliber rifle, bearing serial
number 127908, and ammunition, seized on or about October 18, 2019 during the
investigation;

One Smith & Wesson, Model M&P-15, 5.56 caliber rifle, bearing serial number
TH56109 and ammunition, seized on or about November 21, 2019 during the
investigation; and

One Sun City Machinery, Model Stevens 320, 12-gauge shotgun, bearing serial
number 135246A, and ammunition, seized on or about November 21, 2019 during the
investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency

contractor is authorized to take possession and maintain custody of the above specific asset(s).

Case 3:20-cr-00221-KDB-DCK Document 52 Filed 01/21/21 Page 1of3
3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collectthe judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

5. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

7s As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property involved in or used in the
offense(s) and are therefore subject to forfeiture pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P.
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If
the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process
or such destruction.

oe K

Case 3:20-cr-00221-KDB-DCK Document 52 Filed 01/21/21 Page 2 of 3
R. ANDREW MURRAY
UNITED STATES ATTORNEY

Rapano Panke fors.e.
STEPHANIE L. SPAUGH

Special Assistant United States Attorney

Date:__ January 21, 2021

Crue PATTERSON

Defendant

YC Lt

fore LEDFORD, ESQ.
‘fomey for Defendant

Al
J

 

David S. Cayer
United States Magistrate Judge

Case 3:20-cr-00221-KDB-DCK Document 52 Filed 01/21/21 Page 3 of 3
